Citation Nr: 1729597	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for angioedema.

2. Entitlement to a disability rating in excess of 10 percent for chronic gastritis with helicobacter pylori.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

	

INTRODUCTION

The Veteran served on active duty from March 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran initially withdrew her Notice of Disagreement as to the issues on appeal in a June 2010 statement.  Nonetheless, in September 2010, she resubmitted her Notice of Disagreement, which was timely.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was most recently provided VA examinations in April 2016.  In June 2017, the Veteran's representative submitted an Appellate Brief in which it is alleged that the examinations conducted in April 2016 are inadequate, as they were conducted by a Physician Assistant - Certified, as opposed to a specialist in dermatology and gastroenterology.  The Board observes that the evidence does not support a finding of inadequacy of the examiner as there is no indication that the examiner was not able to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Nonetheless, the Board does find that the examinations conducted in April 2016 are inadequate as they fail to provide a complete description of the Veteran's disabilities upon which the Board may rely in adjudicating the claims.

Specifically, the Board observes that the examination report associated with the Veteran's chronic gastritis does not provide a complete description of her disability.  It contains contradicting statements (for example, stating that she does not take continuous medication for the condition, despite reporting a medical history of requiring treatment with medication for various gastrointestinal diagnoses.  It also states that the Veteran has only had one episode in December 2009, despite a history of complaints through July 2015.  The examiner does not appear to have completed any actual diagnostic testing, despite citing to testing conducted in December 2009.  Finally, the Board observes that the examiner did not provide an adequate description of the Veteran's disability, only stating that no symptoms were present during the examination itself.  Specifically, the possibility of recurring episodes was not addressed.     

Regarding the examination in connection with the Veteran's angioedema, again, the Board observes that the examiner only cited to a lack of symptoms at the present time, and did not address any possibility of debilitating episodes at other times.  In order for the Board to fully evaluate the disability, a more thorough discussion of the Veteran's symptoms and severity thereof must be provided.

Finally, to the extent that the June 2017 Appellate Brief implies that the Veteran's disabilities on appeal have worsened since the most recent examinations were conducted, the Board is obligated to order new examinations in this case.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

As a separate matter, the Board observes that several items of correspondence mailed to the Veteran have been returned as undeliverable.  The Board finds no prejudice to the Veteran in this matter at this time, as the Board is issuing a remand for further development of the claims, and the Veteran's representative has been actively involved in the adjudication of the issues on appeal.  However, the Board would request that, on remand, the AOJ confirm the Veteran's present mailing address and provide copies of any outstanding documents which have been returned as undeliverable within the prior 12 months.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative to confirm her present mailing address.  Forward copies of any documents recently returned as undeliverable to the present mailing address.  

2. Obtain and associated with the claims file any outstanding VA treatment records pertaining to the issues on appeal.  Invite the Veteran to submit any further evidence in support of her claim.

3. Schedule the Veteran for a new VA examination of her chronic gastritis with helicobacter pylori, preferably (but not required) with a medical professional who specializes in gastroenterology.  The complete claims file should be provided to the examiner selected to conduct the examination.

The examiner is requested to conduct a thorough examination, to include any diagnostic testing deemed appropriate, and provide a complete description of the Veteran's disability, to include a description of the Veteran's symptoms, the severity of those symptoms, and their frequency.  Any recurring episodes should include a description of the severity and duration in days.  The examiner is specifically requested to state whether the Veteran suffers from pain, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight lost.

The examiner is reminded that the Veteran is competent to report observable symptomatology.

4. Schedule the Veteran for a VA examination of her angioedema, preferably (but not required) with a medical professional who specializes in such disorders.  The complete claims file should be provided to the examiner selected to conduct the examination.

The examiner is requested to conduct a thorough examination of the Veteran to include any diagnostic testing deemed necessary.  The examiner should provide a complete description of the Veteran's disability, to include the existence of any attacks of angioedema, whether those attacks are with or without laryngeal involvement, and the duration thereof.  

The examiner is reminded that the Veteran is competent to report observable symptomatology.

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If either benefit sought should not be granted in full, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




